

109 S2637 IS: Establishment of Community Solar Programs Act of 2021
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2637IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Luján introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Public Utility Regulatory Policies Act of 1978 to require the consideration of a standard requiring electric utilities to offer community solar programs to ratepayers.1.Short titleThis Act may be cited as the Establishment of Community Solar Programs Act of 2021.2.Establishment of community solar programs(a)In generalSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:(20)Community solar programs(A)DefinitionsIn this paragraph:(i)Community solar facilityThe term community solar facility means a solar power generating photovoltaic system (including any related onsite equipment, such as 1 or more energy storage devices) that—(I)has multiple subscribers who receive financial benefits directly attributable to the system;(II)is connected to a local distribution circuit of the electric utility;(III)is located either on or off the property of the applicable electric consumers; and(IV)may be owned by an electric utility, an electric consumer, or a third party. (ii)Community solar programThe term community solar program means a service provided by an electric utility to an electric consumer served by the electric utility through which the full value of electricity generated by a community solar facility may be used to offset charges billed to the electric consumer by the electric utility.(B)Standard(i)Non-Tribal utilitiesEach electric utility that is not a Tribal utility shall offer a community solar program to which all ratepayers of the electric utility, including low-income ratepayers, have equitable and demonstrable access.(ii)Tribal utilities(I)In generalA Tribal utility may offer a community solar program.(II)ResourcesA Tribal utility that offers a community solar program may leverage the resources made available to the Tribal utility under this Act to carry out that community solar program..(b)Compliance(1)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:(7)(A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority) and each nonregulated electric utility shall commence consideration under section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (20) of section 111(d).(B)Not later than 2 years after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority), and each nonregulated electric utility shall complete the consideration and make the determination under section 111 with respect to the standard established by paragraph (20) of section 111(d)..(2)Failure to comply(A)In generalSection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended—(i)by striking such paragraph (14) and all that follows through paragraphs (16) and inserting such paragraph (14). In the case of the standard established by paragraph (15) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (15). In the case of the standards established by paragraphs (16); and(ii)by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (20)..(B)Technical correction(i)In generalSection 1254(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 971) is amended—(I)by striking paragraph (2); and(II)by redesignating paragraph (3) as paragraph (2).(ii)TreatmentThe amendment made by paragraph (2) of section 1254(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 971) (as in effect on the day before the date of enactment of this Act) is void, and section 112(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(d)) shall be in effect as if that amendment had not been enacted.(3)Prior State actions(A)In generalSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:(g)Prior State actionsSubsections (b) and (c) shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the date of enactment of this subsection—(1)the State has implemented for the electric utility the standard (or a comparable standard);(2)the State regulatory authority for the State or the relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard (or a comparable standard) for the electric utility; or(3)the State legislature has voted on the implementation of the standard (or a comparable standard) for the electric utility..(B)Cross-referenceSection 124 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2634) is amended—(i)by striking this subsection each place it appears and inserting this section; and(ii)by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this section to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (20).. 